Citation Nr: 0832612	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
hypothyroidism.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to November 
1975, from July 1978 to January 1979, and from May 1982 to 
July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted the veteran's claim for 
service connection for hypothyroidism and assigned a 30 
percent evaluation, effective April 7, 2004.

The Board notes that the evaluation of the veteran's service-
connected hypothyroidism disability was increased to 60 
percent, effective April 7, 2004, in a February 2007 Decision 
Review Officer decision.  Since the RO did not assign the 
maximum disability rating, the initial appeal for a higher 
evaluation remains before the board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Board also notes that the veteran was previously 
represented by the Texas Veterans Commission.  However, he 
revoked his power of attorney for his representative in 
October 2006.


FINDING OF FACT

The veteran's hypothyroidism is productive of depression and 
subjective complaints of fatigability and cold intolerance; 
however, his hypothyroidism has not been shown to result in 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia or slowing of thought), or consistent 
bradycardia (a pulse rate of less than 60 beats per minutes). 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent 
disabling for hypothyroidism have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does note that a letter dated March 
2006 advised the veteran of the evidence needed to 
substantiate a claim for higher rating.  He was also advised 
of his and VA's responsibilities under VCAA, to include what 
evidence he should provide and what evidence should be 
provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
felt was pertinent to his claims.  That letter also contained 
notice as to the effective date element of his claim.  
Thereafter, the veteran's increased rating claims were 
subsequently readjudicated by the RO in a June 2006 rating 
decision, a February 2007 Decision Review Officer decision, a 
February 2007 statement of the case, and a June 2007 
supplemental statement of the case.  Thus, the Board finds 
any error with respect to the timeliness of this notice to be 
harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's available service treatment 
records, private medical records and VA medical center (VAMC) 
records are in the file.  The veteran has not referenced any 
other records that he wanted VA to obtain or that he felt 
were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The veteran was provided VA examinations for his 
hypothyroidism in March 2006, May 2006 and February 2007.  
There is no evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely due to the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  These VA examination 
reports are thorough and consistent with contemporaneous VA 
treatment records.  The examinations in this case are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, 
with regard to the veteran's claim for an evaluation in 
excess of 60 percent disabling for hypothyroidism, where he 
timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of 
the establishment of service connection for it, VA must 
consider whether the veteran is entitled to "staged" 
ratings to compensate him for any periods since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The regulations establish a general rating formula for 
disorders of the endocrine system.  See 38 C.F.R. § 4.119 
(2007).  The veteran's service-connected hypothyroidism is 
evaluated under Diagnostic Code 7903.  The criteria for a 100 
percent disability rating requires cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia 
(pulse rate of less than 60 beats per minutes) and 
sleepiness.  The criteria for a 60 percent disability rating 
requires muscular weakness, mental disturbance and weight 
gain.  The criteria for 30 percent disability rating requires 
fatigability, constipation and mental sluggishness.  38 
C.F.R. § 4.119, Diagnostic Code 7903.

In a March 2007 statement in support of his claim, the 
veteran contends that he is entitled to an initial disability 
rating of 100 percent for his service-connected 
hypothyroidism.  After a careful review of the record, and 
for reasons and bases expressed below, the Board finds that 
the greater weight of probative evidence is against the 
assignment of an initial disability rating in excess of 60 
percent.

During his March 2006 VA examination, the veteran reported 
subjective complaints of fatigability, memory loss, 
constipation, insomnia and cold intolerance.  The VA examiner 
noted objective findings of high blood pressure, high 
cholesterol, weight stability and normal strength.  His heart 
rate was 60 beats per minute.  She also determined that his 
thyroid was of normal size, and his hypothyroidism was being 
controlled by medication.  Based on these findings, the 
veteran's disability rating was increased from 30 to 60 
percent.

A higher evaluation of 100 percent is not warranted unless 
there is objective medical evidence demonstrating that the 
veteran suffers from cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia and 
slowing of thought), bradycardia and sleepiness.

In a January 2006 letter, the veteran claims that he has 
bradycardia, and has submitted medical reports from six 
separate VAMC treatment examinations which indicate that his 
pulse rate was less than 60 beats per minute at the time of 
the examination.  (See VAMC medical treatment reports from 
January, March, July, October and November 2005; EKG report, 
June 2005.)  While the Board acknowledges that the veteran 
did have symptoms of bradycardia in the past (See, e.g., VA 
examination, July 2005; VAMC treatment examinations, January 
- November 2005, September 2006, and March 2007), the more 
recent medical evidence of record indicates that his pulse 
rate has been above 60 beats per minute, and that he does not 
currently have bradycardia.  Specifically, during VAMC 
medical examinations in March 2006, September 2006 and March 
2007, the veteran's pulse rate was 60, 67 and 62 
respectively.  As previously noted, during the VA examination 
in March 2006, the examiner noted that the veteran's 
hypothyroidism was under control with medication.   

The veteran also claims that based on his depression, 
slowness of thought, lack of concentration, memory loss, and 
loss of intellectual capacity, he has dementia, and thus, 
meets the criteria for the 100 percent disability rating for 
hypothyroidism.  (See letter from veteran and attached copies 
of Internet pages, March 2007.)

The veteran's treatment records and VA examinations indicate 
that he has some problems with depression and subjective 
memory loss and insomnia.  He currently takes antidepressant 
medication with good results.  Although the veteran claims 
that he has experienced a slowing of his mental processes, 
significant difficulty with focusing and an inability to 
remember things, and has submitted information from the 
Internet to support his claim that he has dementia, the 
medical evidence of record reveals that he has no thought 
impairment, no delusions, no hallucinations, no panic 
attacks, no behavioral problems, no suicidal or homicidal 
ideations, or any other symptoms that would suggest dementia.  
(See VA examinations, May 2006, February 2007.)

The Board notes that while the veteran has been diagnosed as 
having depression and currently takes antidepressant 
medication, during the May 2006 VA mental evaluation, the 
veteran stated that although he had some suicidal ideation 
prior to going on medication, since being on medication, his 
symptoms greatly improved and were now "in an attenuated 
form."  On a scale of 1 to 10, with 10 being the best, the 
veteran rated his depression at about a 7.  Importantly, the 
VA examiner did not note any findings of slowness of thought, 
lack of concentration, memory loss, or loss of intellectual 
capacity.  Instead, the examiner found that the veteran's 
communication was articulate and logical, with rate and flow 
of speech within normal limits, no evidence of any delusions 
or hallucinations, no suicidal or homicidal thoughts, no 
panic attacks, and no loss of impulse control.  He also found 
that the veteran was able to manage his financial affairs.  
The examiner concluded that the veteran had mood disorder 
(depressed) secondary to general medical condition 
(hypothyroidism).  The examiner did not diagnose the veteran 
as having dementia.  


The Board finds that although the veteran has been diagnosed 
with depression, and has subjective complaints of memory 
loss, to the extent that he has any type of mental 
impairment, based on the medical evidence of record, his 
symptoms better approximate those associated with his current 
60 percent hypothyroidism disability rating.  (See the May 
2006 and February 2007 VA examinations.)  As previously 
stated, he has symptoms of "mental disturbance" (mood 
disorder (depressed)) as opposed to the dementia and slowness 
of thought characteristic of a 100 percent hypothyroidism 
disability.  

Further, the Board observes that the veteran lacks the 
competency to diagnosis himself as suffering from a mental 
disturbance, to include dementia.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Moreover, the self-serving aspect 
of this assertion as well as the veteran's overall assertion 
that the symptoms of his hypothyroidism warrants a total 
schedular rating for his hypothyroidism can not be ignored.  
In this regard, the Board's attention is drawn to a December 
2006 Conference Report that notes that the veteran expressed 
interest in receiving a schedular 100 percent rating, instead 
of the total disability evaluation based on individual 
unemployability he was receiving, because he wished to start 
his own business.  The veteran's understanding of the 
differences between the two rating formulas and his 
calculated approach to pursuing the higher schedular rating 
clearly undermines his assertion that he suffers from mental 
disturbance as contemplated by the diagnostic code.

With regard to the other symptoms necessary to establish a 
100 percent disability for hypothyroidism, the Board notes 
that there is no medical evidence of record to indicate that 
the veteran has or has ever had any cardiovascular 
involvement.  Muscle weakness has not been identified; during 
both the July 2005 and March 2006 VA examinations, the 
examiners found that the veteran had normal strength.  
Neither unusual weight gain nor fatigability was shown during 
any of the VA examinations.  And, as discussed above, the 
veteran's subjective complaints of cold intolerance and 
insomnia/sleepiness were not objectively diagnosed.  The 
overall evidence reflects only two (bradycardia and 
depression) of the six criteria required for a 100 percent 
disability rating under Diagnostic Code 7903. 38 C.F.R. § 
4.119.  The Court has observed that use of the conjunctive 
"and" means that all requirements must be met.  Cf. Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  In essence, the 
evidence better approximates the requirements for a 60 
percent disability rating.  For these reasons, the Board 
concludes that the veteran's hypothyroidism does not more 
nearly approximate the criteria for a 100 percent rating.

Although the Board has considered the potential application 
of 38 C.F.R. § 3.321(b)(1), for exceptional cases where 
scheduler evaluations are found to be inadequate (See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)), the 
veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, as discussed above.  
Significantly, the veteran stated during a December 2006 
telephone conference with the RO that he wished to have a 100 
percent schedular evaluation so that he could discontinue his 
individual unemployability compensation and start his own 
dog-training business.  He has not necessitated frequent 
periods of hospitalization, and has not otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit-
of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990),; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).



	(CONTINUED ON NEXT PAGE)


ORDER


Entitlement to an evaluation in excess of 60 percent 
disabling for hypothyroidism is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


